Citation Nr: 0122177	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there is new and material evidence to support 
reopening a claim of entitlement to service connection for 
bilateral flat feet.

2.  Entitlement to service connection for a bilateral knee 
condition as secondary to bilateral flat feet.

3.  Entitlement to service connection for a back condition as 
secondary to bilateral flat feet.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which found no new and material 
evidence to support reopening a claim of entitlement to 
service connection for bilateral flat feet and which denied 
service connection for a bilateral knee disorder and for a 
back disorder both secondary to bilateral flat feet.


FINDINGS OF FACT

1.  By an unappealed decision in January 1972, the RO denied 
entitlement to service connection for bilateral pes planus.

2.  Evidence associated with the claims file subsequent to 
the RO's January 1972 denial, considered by itself or in 
connection with evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim, or raise a reasonable possibility of substantiating 
the claim, nor does it bear directly and substantially upon 
the specific matter under consideration, or is it by itself 
or in connection with evidence previously assembled so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  The veteran does not have a service-connected disorder.


CONCLUSIONS OF LAW

1.  The RO's January 1972 decision denying service connection 
for bilateral flat feet is final.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).
2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for bilateral flat feet.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5108 (West 1991); 66 Fed Reg. 45630 
(August 29, 2001), to be codified as amended at 38 C.F.R. 
§ 3.156(a); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran is ineligible or not entitled as a matter of 
law to service connection for a back or bilateral knee 
disorder proximately due to, the result of or aggravated by a 
service-connected disorder.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5107, 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran asserts essentially that there is new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for bilateral flat feet.  
In January 1972, the RO denied the benefit after finding that 
the veteran had flat feet prior to his entry into service, 
and that there was no evidence showing aggravation of the 
disorder during service.  The RO decision became final when 
the veteran declined to initiate an appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  The 
veteran also contends that he is entitled to service 
connection for back and bilateral knee disorders only as 
secondary to bilateral flat feet.  The veteran does not 
assert that he incurred a bilateral knee or back disorder 
during service and he does not claim entitlement to direct 
service connection for a back or bilateral knee disorder.

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) including notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO verified the veteran's 
service and obtained and associated with the claims file, to 
the extent possible, pertinent records including service 
medical records (SMRs), private and VA medical records, and 
other existing records, if any, which the veteran identified 
as pertinent to the claims.

New and material evidence claim

VA may reopen and readjudicate a final decision upon finding 
'new and material evidence.'  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  If the Board finds new and material 
evidence and reopens a claim after an RO has declined to do 
so, the Board must remand the claim for RO evaluation on the 
merits after ensuring compliance with the duty to assist.  
VCAA; Winters v. Gober, 219 F.3d 1375, 1379 (Fed. Cir. 2000).

Revised regulatory provisions pertaining to 'new and material 
evidence' claims went into effect during the course of this 
appeal.  Where a provision of law or regulation changes after 
a claim is filed or reopened but before conclusion of the 
judicial  or administrative appeal process the applicable 
provision is the one most favorable to the veteran, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Therefore, the Board considers 
the instant claim under both the former and current 
provisions.

Under the current provisions, 'new' evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers, and 'material' evidence is existing evidence 
which considered by itself or in connection with evidence 
previously of record relates to an unestablished fact 
necessary to substantiate the claim.  66 Fed Reg. 45630 
(August 29, 2001), to be codified as amended at 38 C.F.R. 
§ 3.156(a).  New and material evidence is neither cumulative 
nor redundant of evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
raises a reasonable possibility of substantiating the claim.  
Id.

Under the former provisions, new and material evidence was 
defined as evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Evidence of record at the time of the RO's January 1972 
decision included the veteran's service medical and personnel 
records and a report of an October 1971 VA examination.  The 
SMRs confirm that the veteran was diagnosed with pes planus 
prior to his February 1970 entry into Army service.  (Pes 
planus is flat feet.  See Buckley v. West 12 Vet. App. 76, 79 
(1998)).  SMRs also disclose that within less than a month of 
entry into service the veteran went on permanent profile for 
severe flat feet.  The profile included the following 
restrictions:  "No running over 25 yards.  No crawling, 
stooping, jumping, prolonged standing or marching (over 1/2 
hour or 1/2 mile)."  The profile also recommended an initial 
non-infantry military occupational specialty.  In June 1970, 
the veteran was cleared for KP and guard duty and in July 
1970, the veteran received arch supports which were adjusted 
two months later.  Between September 1970 and the date of the 
veteran's separation from service one year later, there is no 
evidence that he sought or received treatment for bilateral 
flat feet or another disorder associated with bilateral flat 
feet.  The report of the veteran's separation examination 
includes a diagnosis for bilateral flat feet.  The October 
1971 VA examination report diagnoses asymptomatic bilateral 
pes planus.

Medical evidence associated with the claims file after the 
RO's January 1972 decision consists solely of a letter from a 
private podiatrist dated in December 1999.  The letter 
includes a diagnosis of bilateral pes planus and states that 
"pes planus can also cause knee and back pain, which the 
[veteran] states he is suffering from at the present time."  
No medical documentation from any source associated with the 
claims file at any time includes evidence of in-service 
worsening of the bilateral pes planus diagnosed prior to the 
veteran's service.

As an initial matter the Board finds that the report of the 
veteran's induction physical examination provides unequivocal 
evidence of bilateral flat feet prior to his entry into 
service.  There is no evidence contradicting the induction 
physical examination report.  Therefore, this disorder is 
subject to service connection only if evidence also shows in-
service aggravation, including a permanent worsening.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  In January 1972, the RO denied 
service connection for bilateral pes planus because there was 
no evidence that the disorder had worsened during service.  
Thus, to be new and material under either the current or 
former regulations, medical evidence of record after January 
1972 would have to pertain to permanent in-service worsening 
of the veteran's bilateral foot disorder.  Id.

The Board finds that evidence associated with the claims file 
after January 1972 cannot be new and material under either 
current or former regulatory provisions because it fails to 
show in-service worsening of the veteran's pes planus.  The 
only evidence supporting the veteran's claims are his own 
statements.  However, because the veteran is a lay person 
with no medical training or expertise, his statements alone 
cannot constitute competent evidence of the required 
aggravation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions), nor do they provide a sufficient 
basis to reopen a previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (where resolution of an 
issue turns on a medical matter, even 'new' lay evidence is 
not a proper predicate to reopen a previously denied claim).

Based upon the foregoing, the Board finds that recently 
submitted evidence does not relate to an unestablished fact 
necessary to substantiate the claim (in-service worsening of 
the veteran's pes planus) or raise a reasonable possibility 
of substantiating the claim.  Neither does it bear directly 
and substantially upon the specific matter under 
consideration, nor is it so significant that it must be 
considered to decide fairly the merits of the claim.  
Therefore, the Board concludes that under both the current or 
former regulations there is no new and material evidence to 
reopen the previously disallowed claims for entitlement to 
service connection for pes planus, and that the January 1972 
RO decision remains final.

Although VA is not authorized to further assist the veteran 
to develop this claim, see Duty to Assist, 66 Fed Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. Part 3), 
the Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996).
Service connection claims

The issues on appeal here pertain only to service connection 
for a back and bilateral knee disorder secondary to bilateral 
flat feet, and the veteran does not claim direct service 
connection for these disorders.

Secondary service connection is warranted both for a 
disability caused by a service-connected disorder and for a 
disability aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2000).  In the latter case, 
compensation is limited to the extent to which the service-
connected disorder increased the severity of the secondary 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994).  A service-
connected secondary disorder becomes part of the original 
disorder.  38 C.F.R. § 3.310(a).  However, secondary service 
connection necessarily is premised upon the veteran having a 
service-connected disability.  Id.  Absent a service-
connected disability upon which secondary service connection 
can be based a veteran cannot show threshold eligibility, his 
claim lacks legal merit or legal entitlement and it must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In consideration of the foregoing, the Board finds that there 
is no evidence showing that the veteran has a service 
connected disorder upon which to base secondary service 
connection.  The Board further finds that the veteran does 
not meet the threshold requirements for eligibility for 
service connection for a back or bilateral knee disorder 
secondary to bilateral flat feet, and that his claim for 
entitlement to secondary service connection for these 
disorders lacks legal merit.  Therefore, the veteran is not 
entitled to further VA assistance regarding these issues, see 
38 C.F.R. § 3.159(d) (66 Fed Reg. 45620-45632 (August 29, 
2001)), and the Board is constrained to deny the veteran's 
claim for service connection for a back or bilateral knee 
disorder secondary to bilateral flat feet.



ORDER

There being no new and material evidence to reopen a claim of 
entitlement to service connection for bilateral flat feet, 
the appeal on this issue is denied.

Service connection for a bilateral knee disorder secondary to 
bilateral flat feet is denied.

Service connection for a back disorder secondary to bilateral 
flat feet is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



